DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Notice of Appeal
In view of the pre-brief conference request filed on June 18, 2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/LYNNE A GURLEY/           Supervisory Patent Examiner, Art Unit 2811                                                                                                                                                                                             
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 27, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-23 are objected to because of the following informalities: A comma should be inserted after "element" (claims 1, 8, 12, 19 and 23, line 1); and a colon should be inserted after "comprising" (claim 23, line 2). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "the photoelectric conversion elements", as recited in claims 11 and 22, is unclear as to whether said limitation is the same as or different from "a photoelectric conversion element", as recited in claims 1 and 12, respectively.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-11 and 19-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claimed limitation of "an imaging device", as recited in claims 8 and 19, fails to further limit the subject matter (i.e. "a photoelectric conversion element") of the claim upon which it depends (claims 1 and 12, respectively).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abbaszadeh et al. (IEEE Trans. On Elect. Dev., 2014).
As claim 1, Abaszadeh et al. show in Fig. 1 and related text a photoelectric conversion element comprising: 
a first electrode (top metal contact (Au)); 
a second electrode (ITO glass substrate);
a first layer (a-Se) positioned between the first electrode and the second electrode; 
a second layer (IGZO) positioned between the first layer and the second electrode; and 
wherein the first layer comprises selenium, and 
wherein the second layer comprises In, Ga, Zn, and O.

As for claim 4, Abaszadeh et al. show the first layer serves as a photoelectric conversion layer, and wherein the second layer serves as a hole injection blocking layer (title, Sec. II).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbaszadeh et al. (IEEE Trans. On Elect. Dev., 2014) in view of Lynch et al. (APL, 2014).
Abbaszadeh et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, except the second layer comprises an In-Ga-Zn oxide having a c-axis aligned crystal.
Lynch et al. teach a c-axis aligned crystal IGZO.
Abbaszadeh et al. and Lynch are analogous art because they are directed to an IGZO thin film and one of ordinary skill in the art would have had a reasonable expectation of success to modify Abbasxadeh et al. with the specified feature(s) of Lynch et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a c-axis aligned crystal IGZO, as taught by Lynch et al., in Abbaszadeh et al.'s device, in order to reduce defects, improve stability and exhibit extremely low leakage current.

Claims 1, 3-7, 12, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (JP2014017440A) in view of Abbaszadeh et al. (IEEE Trans. On Elect. Dev., 2014).
As for claims 1 and 12, Kikuchi et al. show in Fig. 11 and related text a photoelectric conversion element 40 ([0062]) comprising: 
a first electrode 2 over a substrate 1; 
a first layer 23 (or 3) over the first electrode ([0065]); 
a second layer 4 over the first layer; and 

wherein the second layer comprises Ga, and O ([0012], [0026]).
Kikuchi et al. do not disclose the second layer comprises In and Zn.
Abbaszadeh et al. teach in Fig. 1 and related text the second layer comprises In, Ga, Zn and O (IGZO, title, Sec. II).
Kikuchi et al. and Abbaszadeh et al. are analogous art because they are directed to a detector and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kikuchi et al. with the specified feature(s) of Abbaszadeh et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use IGZO, as the second layer, as taught by Abbaszadeh et al., in Kikuchi et al.'s device, in order to enhance dark current suppression of the device. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

As for claims 3 and 14, the combined device shows the selenium is a crystalline selenium (Kikuchi: [0065]).

As for claims 4 and 15, the combined device shows the first layer serves as a photoelectric conversion layer, and 


As for claims 5 and 16, the combined device shows a third layer 32 positioned between the first layer and the first electrode, 
wherein the third layer serves as an electron injection blocking layer (Kikuchi: Fig. 11; [0062]).

As for claims 6 and 17, the combined device shows the third layer comprises nickel oxide or antimony sulfide (Kikuchi: [0052]).

As for claims 7 and 18, the combined device shows the second electrode comprises In, Sn, and O (Kikuchi: [0027]).

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (JP2014017440A) and Abbaszadeh et al. (IEEE Trans. On Elect. Dev., 2014) in view of Lynch et al. (APL, 2014).
Kikuchi et al. and Abbaszadeh et al. disclosed substantially the entire claimed invention, as applied to claims 1 and 12, respectively, above, except the second layer comprises an In-Ga-Zn oxide having a c-axis aligned crystal.
Lynch et al. teach a c-axis aligned crystal IGZO.
Kikuchi et al., Abbaszadeh et al. and Lynch are analogous art because they are directed to an IGZO thin film and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kikuchi et al. and Abbasxadeh et al. with 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a c-axis aligned crystal IGZO, as taught by Lynch et al., in Kikuchi et al. and Abbaszadeh et al.'s device, in order to reduce defects, improve stability and exhibit extremely low leakage current. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 8, 10, 11, 19, 21 and 22, as best understood, is/are rejected under 35 U.S.C. 103 as being obvious over Yamazaki (2013/0285046) in view of Kikuchi et al. (JP2014017440A) and Abbaszadeh et al. (IEEE Trans. On Elect. Dev., 2014).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
As for claims 8 and 19, Yamazaki shows in Figs. 1A, 2A, 4, 7A and related text an imaging device 9605 (Fig. 7A) comprising: 
a photoelectric conversion element 151 comprising: 
     a first electrode 488 over a substrate 700; 
     a first layer 201i over the first electrode; 
     a second layer 201n over the first layer; and 
     a second electrode 202 over the second layer; and 

Yamazaki does not disclose the first layer comprises selenium, and wherein the second layer comprises In, Ga, Zn, and O.
Kikuchi et al. teach in Fig. 11 and related text the first layer 3 (or 32) comprises selenium ([0065]).
Abbaszadeh et al. show in Fig. 1 and related text the second layer IGZO comprises In, Ga, Zn, and O (title, sec. II).
Yamazaki, Kikuchi et al. and Abbaszadeh et al. are analogous art because they are directed to a photoelectric conversion element and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamazaki with the specified feature(s) of Kikuchi et al. and Abbaszadeh et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include selenium in the first layer, as taught by Kikuchi et al., and In, Ga, Zn and O in the second layer, as taught by Abbaszadeh et al., in Yamazaki's device, in order to improve light efficiency of the device. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

As for claims 10 and 21, the combined device shows the driver transistor comprises an oxide semiconductor (Yamazaki: Fig. 2A).


It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a number of the photoelectric conversion elements is larger than or equal to a number of photoelectric conversion elements used for shooting 8K resolution images, and wherein a video signal with 8K resolution can be produced, in order to provide higher definition images.
Generally, differences in resolution do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such resolution is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a 

Claims 9 and 20, as best understood, is/are rejected under 35 U.S.C. 103 as being obvious over Yamazaki (2013/0285046), Kikuchi et al. (JP2014017440A) and Abbaszadeh et al. (IEEE Trans. On Elect. Dev., 2014) in view of Deckenbach et al. (2012/0257191).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
As for claims 9 and 20, Yamazaki, Kikuchi et al. and Abbaszadeh et al. disclosed substantially the entire claimed invention, as applied to claims 8 and 19, respectively, above, including a lens or a diffraction grating (Yamazaki: [0118], lines 9-10); and 
a color filter ([0054]), 
wherein the photoelectric conversion element is capable of receiving light passing through the lens or the diffraction grating and the color filter.
The limitation that "capable of …" has not been given patentable weight because it has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.

Deckenbach et al. teach in Fig. 1C and related text a microlens array 20.
Yamazaki, Kikuchi et al., Abbaszadeh et al. and Deckenbach et al. are analogous art because they are directed to a sensor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamazaki, Kikuchi et al. and Abbaszadeh et al. with the specified feature(s) of Deckenbach et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to a microlens array, as taught by Deckenbach et al., in Yamazaki, Kikuchi et al. and Abbaszadeh et al.'s device, in order to provide high light collection efficiency, reduce size and cost of the device.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 11 and 22, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kano (2015/0195462) in view of Yamazaki (2013/0285046), .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
As for claims 11 and 22, Kano shows in Fig. 1 and related text an imaging device 3 (note: a standard image sensor contains at least one photoelectric conversion element and at least one transistor) comprising:
a photoelectric conversion element (not shown); and
a drive transistor (not shown),
wherein the driver transistor is electrically connected to the photoelectric conversion element,
wherein a number of the photoelectric conversion elements is larger than or equal to a number of photoelectric conversion elements used for shooting 8K resolution images, and wherein a video signal with 8K resolution can be produced ([0028], lines 10-13).
Kano does not disclose the detail structure of the photoelectric conversion element.
Alternately, Yamazaki shows in Figs. 1A, 2A, 4, 7A and related text an imaging device 9605 (Fig. 7A) comprising: 
a photoelectric conversion element 151 comprising: 
     a first electrode 488 over a substrate 700; 
     a first layer 201i over the first electrode; 

     a second electrode 202 over the second layer; and 
a driver transistor 154, wherein the driver transistor is electrically connected to the photoelectric conversion element.
Yamazaki does not disclose the first layer comprises selenium, and wherein the second layer comprises In, Ga, Zn, and O.
Kikuchi et al. teach in Fig. 11 and related text the first layer 3 (or 32) comprises selenium ([0065]).
Abbaszadeh et al. show in Fig. 1 and related text the second layer IGZO comprises In, Ga, Zn, and O (title, sec. II).
Kano, Yamazaki, Kikuchi et al. and Abbaszadeh et al. are analogous art because they are directed to a photoelectric conversion element and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kano with the specified feature(s) of Yamazaki, Kikuchi et al. and Abbaszadeh et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a structure of the photoelectric conversion element, as taught by Yamazaki, selenium in the first layer, as taught by Kikuchi et al., and In, Ga, Zn and O in the second layer, as taught by Abbaszadeh et al., in Kano's device, in order to improve light efficiency of the device. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kano (2015/0195462) in view of Abbaszadeh et al. (IEEE Trans. On Elect. Dev., 2014).
Kano shows in Fig. 1 and related text an image device 3 (note: a standard image sensor contains at least one photoelectric conversion element and at least one transistor) comprising:
a photoelectric conversion element (not shown), and 
wherein the image device is capable of producing a video signal with 8K resolution ([0028], lines 10-13).
The limitation that "capable of …" has not been given patentable weight because it has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.
Kano does not disclose a detail structure of the photoelectric conversion element.

a first electrode (top metal contact (Au)); 
a second electrode (ITO glass substrate);
a first layer (a-Se) positioned between the first electrode and the second electrode; 
a second layer (IGZO) positioned between the first layer and the second electrode; and 
wherein the first layer comprises selenium, and wherein the second layer comprises In, Ga, Zn, and O.
Kano and Abbaszadeh et al. are analogous art because they are directed to a photoelectric conversion element and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kano with the specified feature(s) of Abbaszadeh et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a detail structure of the photoelectric conversion element, as taught by Abbaszadeh et al., in Keno's device, in order to enhance dark current suppression and improve light efficiency of the device. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kano (2015/0195462) in view of Kikuchi et al. (JP2014017440A) in and Abbaszadeh et al. (IEEE Trans. On Elect. Dev., 2014).
Kano shows in Fig. 1 and related text an image device 3 (note: a standard image sensor contains at least one photoelectric conversion element and at least one transistor) comprising:
a photoelectric conversion element (not shown), and 
wherein the image device is capable of producing a video signal with 8K resolution ([0028], lines 10-13).
The limitation that "capable of …" has not been given patentable weight because it has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.
Kano does not disclose a detail structure of the photoelectric conversion element.
Kikuchi et al. show in Fig. 11 and related text a photoelectric conversion element 40 ([0062]) comprising: 
a first electrode 2; 
a second electrode 5;
a first layer 23 (or 3) positioned between the first electrode and the second electrode ([0065]); 
a second layer 4 positioned between the first layer and the second electrode; 
wherein the first layer comprises selenium ([0065]), and 
wherein the second layer comprises Ga, and O ([0012], [0026]).

Abbaszadeh et al. teach in Fig. 1 and related text the second layer comprises In, Ga, Zn and O (IGZO, title, Sec. II).
Keno, Kikuchi et al. and Abbaszadeh et al. are analogous art because they are directed to a photoelectric conversion element and one of ordinary skill in the art would have had a reasonable expectation of success to modify Keno with the specified feature(s) of Kikuchi et al. and Abbaszadeh et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a structure of photoelectric conversion element, as taught by Kikuchi et al., use IGZO, as the second layer, as taught by Abbaszadeh et al., in Keno's device, in order to improve light efficiency and enhance dark current suppression of the device. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIYA LI/Primary Examiner, Art Unit 2811